Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 1 of 10 PageID #: 6118



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

   Edward Butowsky,

        Plaintiff,

   v.                                                 Case No. 4:18-cv-442-ALM

   David Folkenflik, et al.,

        Defendants


                     PLAINTIFF’S SUR-REPLY IN OPPOSITION TO
                      DEFENDANTS’ MOTION FOR SANCTIONS

           NOW COMES Edward Butowsky, the Plaintiff, sur-replying in opposition to the

   REPLY IN SUPPORT OF MOTION FOR SANCTIONS PURSUANT TO RULE 11 FOR VIOLATIONS

   COMMITTED BY PLAINTIFF AND HIS COUNSEL (“REPLY”) (Doc. No. 122) as follows:

                                          Introduction

           The underhanded, say-anything-to-win tactics of Defendants’ Counsel continue

   unabated in the REPLY. They write, for example, that “Plaintiff even concedes he brought

   this suit for improper motives: to prove a debunked conspiracy theory.” R EPLY 2, citing

   PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SANCTIONS

   (“RESPONSE”) 18 (Doc. No. 110). Obviously, they assume that the Court will not check

   their citations, because a quick look at the RESPONSE reveals that the Plaintiff never

   conceded anything of the sort. The Defendants also attempt to introduce new evidence

   and new arguments on reply, then they implicitly argue that the Court must construe all

   disputed facts in their favor. As before, the Defendants could not even obtain summary


                                               -1-
Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 2 of 10 PageID #: 6119



   judgment based on the new evidence, see RESPONSE 1, 11-12, yet they want this Court to

   sanction the Plaintiff and his attorneys and then enter the equivalent of summary

   judgment by dismissing all of the Plaintiff’s claims with prejudice.

                                            Objection

          In the REPLY, the Defendants proffer numerous new evidentiary exhibits and

   argue an entirely new basis for sanctions, namely that the Plaintiff (supposedly)

   misrepresented the extent of his involvement in the Fox News story about Seth Rich.

   REPLY 2. The Plaintiff objects to the new evidence and the new arguments. As a general

   matter, courts do not consider new evidence or new arguments raised in reply briefs. See

   Narvaez v. Wilshire Credit Corp., 757 F. Supp. 2d 621, 633 (N.D. Tex. 2010) ( “The

   Court will not consider arguments or evidence raised for the first time in a reply

   brief”)(citing cases); see also Najarro v. First Fed. Sav. & Loan Ass'n of Nacogdoches,

   Tex., 918 F.2d 513, 516 (5th Cir. 1990)(“In the absence of manifest injustice, this court

   will not consider arguments belatedly raised after appellees have filed their brief”). A

   court may, however, consider new evidence introduced in a reply brief if the non-movant

   is given an adequate opportunity to respond. See Vais Arms, Inc. v. Vais, 383 F.3d 287,

   292 (5th Cir.2004). None of the foregoing decisions deal with a motion for sanctions, and

   indeed the Plaintiff could not find any such cases in the Fifth Circuit. Regardless, the

   “safe harbor” provision of Fed. R. Civ. P. 11(c)(2) implicitly forbids the introduction of

   new arguments and new evidence in a reply.

          Although the Defendants complied with Rule 11's safe harbor provision when
          filing their original motion, they failed to comply when submitting their
          supplemental evidence. See Fed. R. Civ. P. 11(c)(2) (“A motion for sanctions must


                                               -2-
Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 3 of 10 PageID #: 6120



            be made separately from any other motion and must describe the specific conduct
            that allegedly violates Rule 11(b). The motion must be served under Rule 5, but it
            must not be filed or be presented to the court if the challenged paper, claim,
            defense, contention, or denial is withdrawn or appropriately corrected within 21
            days after service or within another time the court sets.”). “The purpose of the safe
            harbor provision is to allow the party against whom sanctions are sought to
            withdraw the challenged document(s).” Mirabilis Ventures, Inc. v. Palaxar Grp.,
            LLC, No. 07–cv–1788, 2010 WL 5582878, at *8 (M.D.Fla. Dec. 15, 2010). Courts
            generally strictly construe Rule 11's procedural requirements. See Miller v.
            RelationServe, Inc., No. 05–61944–civ, 2006 WL 5849318, at *5 (S.D.Fla. Dec. 1,
            2006) (Torres, Mag. J.); In re Kirk–Murphy Holding, Inc., 313 B.R. 918, 920–21
            (N.D.Fla.2004).

   Martin v. Allied Interstate, LLC, 192 F. Supp. 3d 1296, 1309 (S.D. Fla. 2016)(emphasis

   added).1 All of the Defendants new evidence should be disregarded or stricken, as should

   the new arguments about the Plaintiff’s involvement in the Fox News story. If the Court

   chooses to consider the new exhibits and arguments anyway, then the Plaintiff requests a

   hearing insofar as he does not have sufficient opportunity to respond in a ten-page sur-

   reply.

                                              Argument

            The Defendants continue to ignore the evidentiary burden before them, i.e., that

   they must prove conclusively that the Plaintiff’s allegations were false. See RESPONSE 5

   (citing cases). They cannot rely on dueling declarations and contradictory evidence, as

   they have thus far, and expect the Court to construe all inferences in their favor. See

   Lawrence v. City of New York, 15CV8947, 2018 WL 3611963, at *4 (S.D.N.Y. July 27,

   1
     The new arguments and new evidence are particularly prejudicial to the Plaintiff and the
   undersigned. Originally, the undersigned was supposed to serve as local counsel for the sole
   purpose of getting lead counsel admitted pro hac vice. See Declaration of Ty Clevenger (Exhibit
   1). After the draft motion for sanctions was served, however, the undersigned suddenly had to
   take full responsibility for the case, and even now he has not finished reviewing everything in the
   file. Id. Furthermore, the Plaintiff was hospitalized for severe medical problems for most of the
   first three months of this year, complicating counsel’s efforts to represent him. Id.

                                                  -3-
Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 4 of 10 PageID #: 6121



   2018), appeal dismissed, 18-2542, 2019 WL 4127603 (2d Cir. Jan. 16, 2019)

   (“submission of inconsistent statements alone is insufficient to establish that a statement

   was false, or was filed for an improper purpose”) citing Brown v. Artus, 647 F. Supp. 2d

   190, 206 (N.D.N.Y. 2009); see also Ullmann v. Olwine, Connelly, Chase, O'Donnell &

   Weyher, 123 F.R.D. 253, 261 (S.D. Ohio 1987), aff'd, 857 F.2d 1475 (6th Cir.

   1988)(sanctions cannot be based on equivocal evidence).

   1. The Defendants are quibbling about the meaning of “direct” and “limited”.

          The Defendants offer eleven new exhibits in an absurd, bad-faith attempt to prove

   that the Plaintiff “controlled access to witnesses and sources,” ergo his role in the

   Wheeler investigation was not “limited” as alleged in the SAC. Even if the new evidence

   was properly before the Court, it would not prove the Defendants’ point. For starters, the

   Defendants still try to conflate the Plaintiff’s involvement in the Fox News story with his

   involvement in the Wheeler investigation. They are not the same thing, and only the

   Wheeler investigation was cited as a basis for sanctions. With respect to the latter, the

   Defendants quibble about (1) whether the Plaintiff’s role in the Wheeler investigation

   was “limited,” as both the Plaintiff and Mr. Wheeler himself have said, see SECOND

   AMENDED COMPLAINT ¶75, and (2) whether the Plaintiff played a “direct” role in the

   investigation.

          As evidence of the bad faith of the Defendants and their attorneys, note how

   deceptive the bullet points are on page 4 of the REPLY, e.g., “Butowsky himself spoke

   directly to sources as well.” If one actually examines the supporting exhibits, the only

   “sources” are Sy Hersh and him alone. The Plaintiff has, however, openly disclosed his


                                              -4-
Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 5 of 10 PageID #: 6122



   communications with Mr. Hersh since the very outset of this case. See, e.g., ORIGINAL

   COMPLAINT (Doc. No. 1) 14-15, 19-20, 57-58. In fact, the Plaintiff had spoken with Mr.

   Hersh before Mr. Wheeler started his investigation, ergo the Plaintiff could not have been

   directing or acting as part of Mr. Wheeler’s investigation. See Declaration of Edward

   Butowsky (Exhibit 2). In another bullet point, the Defendants allege that “Butowsky’s

   email messages to Wheeler and Zimmerman instruct them not to approach Sy Hersh at

   that time.” The three-word phrase “Cannot call sy” does not, however, show that the

   Plaintiff was directing either the Fox News story or the Wheeler investigation. The

   Plaintiff simply thought he had established a rapport with Mr. Hersh, and he did not want

   Ms. Zimmerman or Mr. Wheeler mucking that up. See Declaration of Edward Butowsky

   (Exhibit 2). He had no authority to prevent either one of them from calling Mr. Hersh. Id.

   In the final bullet point, the Defendants tout text messages “Butowsky sent in late April

   and early May 2017 to Wheeler and Kash Patel, then a staff member on the House

   Intelligence Committee, [that] directed Wheeler and Patel to meet.” If one actually looks

   at the exhibits (as one always must with these Defendants), the Plaintiff was simply

   encouraging two people to meet each other. He did not and indeed could not “direct”

   either of them to do anything. As the Plaintiff explains in his declaration, the purpose of

   the introduction was completely benign. See Declaration of Edward Butowsky (Exhibit

   2).

          Out of hundreds of text messages, emails, and other documents, the Defendants

   cherry-pick a handful, misrepresent them, and then tout them as undisputed evidence in

   support of their sham motion for sanctions. The Defendants’ attorneys should be ashamed


                                              -5-
Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 6 of 10 PageID #: 6123



   of themselves, but their REPLY leads one to wonder if they are capable of experiencing

   any shame.

   2. The Plaintiff did not “facilitate” Mr. Wheeler’s contract, and he certainly did not
      “admit” to facilitating the contract.

          In his RESPONSE, the Plaintiff made it very clear and very obvious that the

   Defendants were conflating two different contracts. The Plaintiff sent Mr. Wheeler’s

   standard contract to the Riches early on, but he did not see the actual contract between

   the Riches and Mr. Wheeler until much later. See Declaration of Edward Butowsky

   (Exhibit 2). Furthermore, the actual negotiation of that contract took place between Mr.

   Wheeler and Molly Rich, an attorney who is married to Aaron Rich. Id. It is facially

   evident that Mrs. Rich made major modifications to Mr. Wheeler’s standard contract,

   compare Defendants’ Ex. A-14 with Defendants’ Ex. A-17, and the Plaintiff attests that

   he played no role whatsoever in those negotiations. Declaration of Edward Butowsky

   (Exhibit 2). Thus the fact remains that the Plaintiff never saw the final contract until

   months later. So what exactly is the basis for the Defendants’ breathless hysteria about

   when the Plaintiff saw the actual contract? That fact has nothing to do with the Plaintiff’s

   claims, nor could it. Although the Defendants claim their evidence “shows that Butowsky

   was fundamentally involved in the formation of Wheeler’s contract with the Rich

   family,” RESPONSE 6, as if that is something to crow about, the Plaintiff disclosed from

   the outset that he had agreed to pay for Mr. Wheeler’s services. See ORIGINAL

   COMPLAINT 39, ¶58. So if that’s what it means to be “fundamentally involved,” then the

   Plaintiff has never misrepresented that fact. Furthermore, the executed contract severely



                                               -6-
Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 7 of 10 PageID #: 6124



   undercuts the Defendants’ argument that the Plaintiff controlled Mr. Wheeler’s

   investigation, because it includes the following paragraph, presumably added by Mrs.

   Rich:

           Capitol Investigations will not retain any additional clients in relation to the
           murder of Seth Rich. Capitol investigations will not perform additional services
           (outside the scope of this agreement) that are related to the murder of Seth Rich.

   Defendants’ Ex. A-14.       If the Plaintiff was somehow responsible for the contract

   negotiations, and if he was trying to control Mr. Wheeler’s investigation, then he would

   not have inserted that into the contract.

           The treachery and shamelessness of Defendants’ Counsel is particularly evident in

   the paragraph that begins at the bottom of Page 6 and continues to Page 7, as well as the

   supporting footnotes. The Defendants and their attorneys like to accuse the Plaintiff of

   promoting “baseless conspiracy theories,” but they’ve created a whopper of a baseless

   conspiracy theory themselves. Relying on nothing more than wild assumptions, they

   accuse the Plaintiff of altering a date on a contract. They also accuse the Plaintiff of

   hiring Mr. Wheeler “as early as March 3, 2017 – before the Rich family event met

   Wheeler” [gasp!]. On the first point, Plaintiff did not alter a date on any contract, and he

   does not even know whether the date was altered at all. See Declaration of Edward

   Butowsky (Exhibit 2). Even if the date was altered, why would anyone assume that a

   date on a document sent by Ms. Zimmerman was altered by the Plaintiff? On the second

   point, the Plaintiff did not hire Mr. Wheeler on March 3, 2017 because he did not hire

   Mr. Wheeler at all. Id. Even so, what difference would it make if Mr. Wheeler was hired

   on March 3, 2017 versus some later date?


                                               -7-
Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 8 of 10 PageID #: 6125




   3. The Plaintiff did not “lie,” much less concede that he lied.

          The Defendants and their attorneys are a case study in psychological projection.

   Given their history of deception and dirty tricks, they should be a lot more circumspect

   about calling anyone else a liar. At most, the Defendants have offered testimony from

   Ms. Davis that contradicts testimony from the Plaintiff. As explained above, disputed

   facts cannot be the basis for Rule 11 sanctions. The Defendants also contend that because

   the Plaintiff did not specify from whom he lost revenue, that somehow means he “failed

   to plead special damages.” REPLY 8. In support of this ridiculous argument, they cite two

   cases that say nothing of the sort. Id. n.4, citing In re Lipsky, 460 S.W.3d 579, 592 (Tex.

   2015) and Waste Mgmt. of Tex., Inc. v. Tex. Disposal Sys. Landfill, Inc., 434 S.W.3d 142,

   146 n.7 (Tex. 2014). Lipsky and Waste Mgmt. stand for the unremarkable proposition

   that a plaintiff must prove “actual monetary damages” in order to establish special

   damages. Does the Court need to explain to Defendants’ Counsel that there is a

   difference between pleading and proving? At the risk of stating the obvious, Rule 11

   concerns itself with pleadings.       To the limited extent that their argument is

   comprehensible, the Defendants seem to be arguing that because the Plaintiff has not yet

   marshaled all of his proof of special damages, that means his pleadings are false. If the

   Plaintiff fails to provide such proof when discovery ends, then the Defendants might have

   an argument. For now, they’re just grasping at straws.




                                              -8-
Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 9 of 10 PageID #: 6126




   4. The Plaintiff at least made a good-faith attempt to comply with the safe harbor
      provision, and the Defendants impeded his efforts.

         The undersigned overlooked Laura Prather’s email response to Steve Biss’s

   attempt to confer about a motion to amend the pleadings, and he apologizes to Ms.

   Prather and the Court for that oversight. Even so, Ms. Prather’s email response was

   inadequate. “Meet and confer” requirements are taken very seriously in this Court, and

   counsel must have the equivalent of a telephone conversation in order to satisfy the

   requirements of Local Rule 7(h). After Mr. Biss sent the proposed T HIRD AMENDED

   COMPLAINT to Ms. Prather, she merely emailed back that her clients would oppose, see

   February 17, 2020 Email from Laura Prather to Steve Biss (Exhibit 3), then she abruptly

   filed the motion for sanctions the following morning. Her entire email reads as follows:

   “We oppose the filing of the Motion for Leave.” Id. That does not remotely satisfy Local

   Rule 7(h), thus it was not unreasonable for Plaintiff’s Counsel to wait for an opportunity

   to meet and confer by telephone, as required by that rule. In the Plaintiff’s RESPONSE, he

   noted that courts have refused to award sanctions where respondents made a good-faith

   attempt to meet the safe harbor provisions. R ESPONSE 10 (citing cases). That should be all

   the more true where, as here, the respondent’s good faith was met with bad faith.




                                              -9-
Case 4:18-cv-00442-ALM-CMC Document 125 Filed 04/03/20 Page 10 of 10 PageID #: 6127



                                           Conclusion

          Like the Defendants’ motion for sanctions, the R EPLY is frivolous, it was filed in

   bad faith, and it was filed for an improper purpose. It should be denied in its entirety.

                                              Respectfully submitted,

                                              /s/ Ty Clevenger
                                              Ty Clevenger
                                              Texas Bar No. 24034380
                                              P.O. Box 20753
                                              Brooklyn, New York 11202-0753
                                              (979) 985-5289
                                              (979) 530-9523 (fax)
                                              tyclevenger@yahoo.com

                                              Attorney for Plaintiff Edward Butowsky

                                              Steven S. Biss (VSB # 32972)
                                              300 West Main Street, Suite 102
                                              Charlottesville, Virginia 22903
                                              Telephone: (804) 501-8272
                                              Facsimile: (202) 318-4098
                                              stevenbiss@earthlink.net

                                              Attorney for Plaintiff Edward Butowsky




                                CERTIFICATE OF SERVICE

          I certify that a copy of this document was filed electronically with the Court's ECF
   system on April 3, 2020, which should result in automatic notification to all counsel of
   record.

                                              /s/ Ty Clevenger
                                              Ty Clevenger




                                               - 10 -
